DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements, filed 27 October 2020 and 24 February 2021, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper Nos. 20201027 and 20210224, are attached to the instant Office action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-10 of prior U.S. Patent No. 10, 853, 923 B2. This is a statutory double patenting rejection.

Conclusion
The following is a list of the references pertinent to the claimed invention:
Nystrom et al. (US 2005/0163371 A1): Methods and systems of processing an image. One embodiment includes applying a controlled, adaptive histogram equalization technique to improve the quality of an image. Another embodiment may include classifying an image. Both embodiments may use a concentration ratio of an image or portions thereof.
Lerner et al. (US 2015/0147005 A1): Embodiments of the present invention provide for improved timing control in 2-D image processing to maintain a constant rate of fetches and pixel outputs even when the processing operations transition to a new line or frame of pixels. A one-to-one relationship between incoming pixel rate and outgoing pixel rate is maintained without additional clock cycles or memory bandwidth as an improved timing control according to the present invention takes advantage of idle memory bandwidth by pre-fetching a new column of pixel data in a first pixel block of a next line or frame while a new column of an edge pixel block on a current line is duplicated or zeroed out. As the edge pixel block(s) on the current line are processed, the data in the first pixel block of the next line or frame become ready for computation without extra clock cycles or extra memory bandwidth.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See MPEP § 609